EXHIBIT 99.1 UROPLASTY REPORTS FISCAL FOURTH QUARTER AND FULL YEAR 2012 FINANCIAL RESULTS ~Sales of Urgent® PC in the U.S. increased 79% to $2.3 million in the fourth quarter~ ~Positive Reimbursement Developments for Urgent PC in the U.S.~ ~Conference call today at 4:30 p.m. ET~ MINNEAPOLIS, MN, May 24, 2012 – Uroplasty, Inc. (NASDAQ: UPI), a medical device company that develops, manufactures and markets innovative proprietary products to treat voiding dysfunctions, today reported financial results for the fiscal fourth quarter and year ended March 31, 2012. Global sales increased 39% to $5.6 million for the fourth quarter of fiscal 2012, compared with $4.0 million in the fiscal fourth quarter a year ago.Sales in the U.S. grew 63%, driven by a 79% increase in sales of the Urgent® PC Neuromodulation System.U.S. sales of Macroplastique grew 53% from the prior year.Outside the U.S., sales rose by 4%. Fiscal fourth quarter U.S. Urgent PC sales, number of active customers and number of lead set boxes increased sequentially over fiscal third quarter.Sales of $2.3 million increased 19% over the fiscal third quarter sales.There were 538 active Urgent PC customers in the fiscal fourth quarter compared with 500 in the fiscal third quarter.The Company sold 3,023 lead set boxes in the fiscal fourth quarter compared with 2,531 in the fiscal third quarter and utilization in the fiscal fourth quarter increased to 5.6 lead set boxes per active customer compared with 5.1 in the third quarter. “We demonstrated solid sequential quarterly improvement in the performance metrics of our U.S. Urgent PC business,” said David Kaysen, President and CEO of Uroplasty.“Our success is the result of good execution of the initiatives we put in place in January 2012 to accelerate our growth through increased penetration of existing physician accounts and increase in active customers.New processes and tools are beginning to help our customers to ramp up and incorporate Urgent PC as a key component in their practices much more quickly.The fiscal fourth quarter results also benefitted from a streamlined Medicare reimbursement policy in Florida that became effective February 1st.We were also pleased with the growth in the number of active customers during the quarter and we anticipate continued momentum in fiscal 2013.” “In addition, we had a positive development on reimbursement recently,” Mr. Kaysen continued.“Novitas Solutions (formerly Highmark Medicare Services) published its decision to provide coverage for percutaneous tibial nerve stimulation (PTNS) treatments retroactive to April 9, 2012, and physicians in its network have been able to file claims for treatments using Urgent PC.Novitas Solutions is the Medicare Administrative Contractor for Delaware, Maryland, New Jersey, Pennsylvania and the District of Columbia and provides benefits to approximately 4.6 million Medicare beneficiaries.PTNS treatments are now covered by 11 of the 13 regional Medicare carriers. Fourth Quarter Fiscal 2012 Results Urgent PC sales in the U.S. were $2.3 million in the quarter ended March 31, 2012, compared with $1.3 million in the same quarter last year, an increase of 79%.Macroplastique sales in the U.S. totaled $1.6 million in the recent fourth quarter compared to $1.0 million in the same quarter last year.Growth of Macroplastique sales was due to market share gains achieved when a competitor exited the market. Net sales to customers outside of the U.S. for the fiscal fourth quarter were $1.6 million, an increase of 4% from the prior fiscal year’s fourth quarter.Excluding the impact of fluctuations in foreign currency exchange rates, sales outside the U.S. grew 8%. The Company reported an operating loss of $589,000 in the fiscal fourth quarter, compared with a $1.3 million operating loss in the same quarter last year.Excluding non-cash charges for share-based compensation and depreciation and amortization expense, the non-GAAP operating loss was $122,000 in the fourth quarter of fiscal 2012, compared with a $928,000 loss in the fourth quarter a year ago.The decrease was primarily attributable to the increase in sales, which more than offset the increase in selling and marketing expense. Full Year Fiscal 2012 Results For the full year ended March 31, 2012, global sales grew 49% to $20.6 million, compared with $13.8 million in fiscal 2011.The increase reflected a 75% increase in U.S. sales to $13.9 million and a 14% increase in sales outside the U.S. to $6.7 million.In the U.S., Urgent PC sales grew 84% to $7.8 million compared with $4.3 million in fiscal 2011.Macroplastique sales were up 69% to $5.9 million.Adjusted for the fluctuations in foreign currency exchange rates, total sales grew 47% and sales outside the U.S. increased 10%. Cash, cash equivalents and cash investments totaled $16.3 million at March 31, 2012, compared with $16.7 million at the end of December.The Company used $3.1 million of cash for operating activities in fiscal 2012. “We made good progress in fiscal 2012.In the U.S., with the exit of a competitor from the bulking market, we gained a significant market share with Macroplastique.We have established Urgent PC, recognized for its efficacy and safety, as a viable treatment for the symptoms of OAB.We have strengthened our sales and marketing approach with existing customers, providing them with additional support to help them build their PTNS practices and we continue to bring in new physician accounts based on solid clinical evidence of Urgent PC’s benefits to patients,” concluded Mr. Kaysen. Conference Call Uroplasty will host an audio conference call today at 3:30 pm Central, 4:30 pm Eastern, to review the financial results for the fiscal fourth quarter and full year ended March 31, 2012. David Kaysen, President and Chief Executive Officer, and Medi Jiwani, Vice President, Chief Financial Officer and Treasurer, will host the call. Individuals wishing to participate in the conference call should dial 877-941-0844. An audio replay will be available for 30 days following the call at 800-406-7325 (domestic) or 303-590-3030 (international), with the passcode 4531976#. About Uroplasty, Inc. Uroplasty, Inc., headquartered in Minnetonka, Minnesota, with wholly-owned subsidiaries in The Netherlands and the United Kingdom, is a medical device company that develops, manufactures and markets innovative proprietary products for the treatment of voiding dysfunctions.Our focus is the continued commercialization of our Urgent PC Neuromodulation System, the only FDA-cleared system that delivers posterior tibial nerve stimulation for the office-based treatment of overactive bladder and the associated symptoms of urgency, frequency and urge incontinence. We also offer Macroplastique Implants, an injectable urethral bulking agent for the treatment of adult female stress urinary incontinence primarily due to intrinsic sphincter deficiency. For more information on the company and its products, please visit Uroplasty, Inc. at www.uroplasty.com. Forward-Looking Information This press release contains forward-looking statements that reflect our best estimates regarding future events and financial performance. These forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from our anticipated results. We discuss in detail the factors that may affect the achievement of our forward-looking statements in our Annual Report on Form 10-K filed with the SEC.In particular, we cannot be certain that we will ever achieve sustained profitability, that the rate of reimbursement for PTNS treatments will be adequate to justify the cost of our product, that other Medicare carriers or private payers will provide coverage for this treatment or that existing carriers and payers will not change their coverage decisions, that the rate of adoption of our products by new customers will continue, or that any of the other risks identified in our 10-K will not adversely affect our expectations as described in these forward-looking statements. For Further Information: Uroplasty, Inc.
